UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7139


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ANTONIO DEMOND BYERS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, District Judge. (3:01-cr-00002-FDW-3)


Submitted: April 26, 2022                                         Decided: April 28, 2022


Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Antonio Demond Byers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio Demond Byers appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(B) motions for a sentence reduction pursuant to § 404(b) of the First Step Act

of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5222. We have reviewed the record and find

no reversible error. Accordingly, we affirm the district court’s order. United States v.

Byers, No. 3:01-cr-00002-FDW-3 (W.D.N.C. July 14, 2021). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2